Citation Nr: 1604338	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This case has a long and complicated procedural history which was outlined at length in the Board's prior August 2012 decision and September 2011 remand.  In April 2003 and March 2008, the Veteran testified at Board hearings before the undersigned Acting Veterans Law Judge.  The transcripts are of record.

In May 2008, the Board denied, inter alia, the Veteran's claim for entitlement to service connection for bilateral knee arthritis.  The Veteran appealed the May 2008 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  On appeal, the Veteran argued that the May 2007 VA examination upon which the Board relied in denying entitlement to service connection was inadequate.  In a Memorandum Decision dated in November 2010, the Court agreed that the May 2007 VA examination was inadequate, and remanded this issue.

The issue was remanded by the Board in September 2011 for a new VA examination and opinion, and in August 2012, the Board again denied the issue of entitlement to service connection for bilateral knee arthritis, as well as entitlement to an evaluation in excess of 70 percent for PTSD prior to September 2, 2009.  In a May 2014 Memorandum Decision, the Court upheld the Board's denial of the PTSD issue and vacated the decision regarding service connection for bilateral knee disabilities on the basis that the September 2011 Board remand had impermissibly limited the scope of the VA examiner's opinion.  This issue has thus been returned to the Board for development in compliance with the May 2014 Memorandum Decision.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional VA treatment records and other documents relevant to the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was discussed in the Court's May 2014 Memorandum Decision, when requesting a VA medical opinion, the Board may not suggest a desired answer or limit the field of inquiry by the medical expert.  Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  The Court found that in the September 2011 Board remand, by specifically providing to the VA examiner the medical evidence that was to be considered and noting that "the Board finds as fact that the Veteran did not complain of knee pain for approximately 30 years after service discharge," the Board impermissibly limited the examiner's consideration of other relevant evidence and background information.  See Bielby, 7 Vet. App. at 269; see also Austin v. Brown, 6 Vet.App. 547, 552 (1994).

The Board therefore remands this issue in order to obtain a new VA medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.).

The Board notes that although the Veteran's representative has requested numerous extensions related to acquiring additional records from the Canandaigua VA Medical Center in New York, and the Veteran has argued that there has been insufficient efforts to obtain these records, VA has already attempted to obtain these records, and has been notified that no such records exist.  A formal finding was issued on the unavailability of these records, and the Veteran was duly notified.  The Court agreed in the Memorandum Decision that the Board did not clearly err in finding that the duty to assist has been satisfied.

Nevertheless, the Board has received numerous letters from the Veteran and his attorney indicating that they believe these records to be held in an "off-site storage facility" associated with the Canandaigua VA Medical Center.  The Board therefore requests that an additional attempt be made to obtain these records, and a formal finding of unavailability be made if such records are not available.

The Board also finds that the evidence of record indicates that the Veteran has received private medical treatment for his bilateral knee disabilities, and he has submitted private treatment records for some of this care.  As VA is therefore on notice that the Veteran has been receiving private medical care relevant to this issue, the Veteran must be allowed an additional opportunity to provide authorization for VA to obtain any additional, relevant records prior to further adjudication.

Lastly, the record does indicates that the Veteran receives current medical treatment at the VA Palo Alto Health Care System and the VA Montana Health Care System in Fort Harrison.  The record currently contains treatment records dating up to September 2015; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain the Veteran's treatment records from the Canandaigua VA Medical Center from 1971 to 1973, as well as all outstanding, pertinent records of treatment of the Veteran from the VA Palo Alto Health Care System and the VA Montana Health Care System since September 2015.  All records received should be associated with the claims file.

If no records from the Canandaigua VA Medical Center from 1971-1973 can be located, issue a formal finding of unavailability and notify the Veteran that these VA treatment records were not found.  All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.

2. Send to the Veteran and his attorney a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment related to the bilateral knees.

3. After all records have been associated with the claims file, arrange for the Veteran to undergo orthopedic examination by an appropriate physician.  The entire claims file and all records in Virtual VA/VBMS must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Following a review of the record, review of the above facts, and examination of the Veteran, the physician should clearly identify all current disabilities affecting the knees.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's service.  

In rendering the requested opinion, the physician should specifically consider the Veteran's entire medical history, including all service treatment records and post-service treatment records, as well as the Veteran's contentions.

It is noted to the examiner that as a combat veteran, the Veteran's lay evidence of an in-service knee injury must be accepted as credible if consistent with the circumstances of his service.  See 38 C.F.R. § 3.304(d) (2015).  The examiner should therefore take as fact that the Veteran suffered a bilateral knee injury in service when he jumped out of a helicopter while serving in Vietnam.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.

4. To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, the AOJ should readjudicate the issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




